Pizzuto, J.
(dissenting). I agree with the majority’s conclusion that an intercounty transfer may constitute "good cause” for the adjournment of a dispositional hearing. However, no reason was provided for the delay in the transfer in this case, and it is my view that the subsequent adjournments, for the purpose of awaiting a probation report, were not supported by "special circumstances” as required by the speedy hearing provisions of the Family Court Act. I therefore dissent and vote to reverse the dispositional order, vacate the fact-finding order, and dismiss the petition.
Family Court Act § 350.1 provides that where, as here, an appellant is detained and has not been found to have committed a designated felony act, the dispositional hearing must commence within 10 days after entry of the fact-finding order (Family Ct Act § 350.1 [1]). The court may adjourn the dispositional hearing for 10 days "for good cause shown” (Family Ct Act § 350.1 [3] [a]), but successive motions to adjourn are not permitted "in the absence of a showing, on the record, of special circumstances” (Family Ct Act § 350.1 [5]).
While the statute does not define "special circumstances,” it *32expressly excludes from its scope "calendar congestion or the status of the court’s docket or backlog” from its purview (Family Ct Act § 350.1 [5]). As noted by the Court of Appeals in Matter of Frank C. (70 NY2d 408, 414), "the Legislature enacted [Family Court Act § 350.1] despite the concerns expressed by some regarding the undue burden its strict limitations would impose on the Family Court system” (see also, Matter of Randy K., 77 NY2d 398, 405). Whether any given set of facts presents "special circumstances” must be determined on a case-by-case basis with due regard to the stated legislative goal of prompt adjudication in all phases of the delinquency proceeding (see, Matter of Frank C., supra, at 413-414; Matter of Carlos T., 187 AD2d 38, 41; Matter of Kasheen A., 197 AD2d 572).
Since the fact-finding order in this case was entered January 28, 1992, the dispositional hearing was required to be commenced on or before February 7, 1992. However, the hearing was repeatedly adjourned until March 25, 1992, 57 days after the entry of the fact-finding order, at which time the appellant consented to placement. The hearing was first adjourned seven days for the transfer from Westchester to Kings County. I agree with the majority’s view that the transfer of a case to the place of the appellant’s last known residence may constitute good cause for an adjournment. However, the record in this case is devoid of any reason as to why the transfer took seven days. The explanation supplied by the majority, the excessive workload and understaffing of the Family Court system, is unpersuasive, since the statutory time frames were enacted with those considerations in mind (see, Family Ct Act § 350.1; Matter of Frank C., supra, at 414; Matter of Randy K., supra, at 405). Moreover, the need for expeditious transfers is reflected in CPL 725.05 (7), which provides that, where a juvenile is in detention, a transfer from Criminal Court to Family Court must take place the next day the Family Court is in session.
The adjournments which followed were also violative of the appellant’s right to a speedy hearing, since they were not supported by "special circumstances,” a more stringent standard than "good cause” (see, Matter of Nakia L., 81 NY2d 898, 901; Matter of Frank C., supra, at 414). Upon the appellant’s first appearance before it, the Family Court, Kings County, adjourned the hearing, over the Law Guardian’s objection, for six more days days, to February 10, for the Probation Department to conduct an investigation. By that date, the Probation *33Department had completed the investigation and report and a mental health study but had not completed an exploration of placement. Although findings on the record are a mandatory condition for adjourning a dispositional hearing beyond statutory prescribed time limitations (see, Matter of Nakia L., supra, at 901; Matter of Randy K., supra, at 403; Matter of Aaron J., 80 NY2d 402, 405), none were stated. It was not until the date of the next adjournment, February 19, that the court noted a reason for the Probation Department’s failure to complete the exploration of placement by the earlier adjourn date. In my view, that reason did not justify the additional nine-day adjournment.
Difficulties in placing an appellant are not so unusual or compelling so as to warrant an additional adjournment under the "special circumstances” provision (see, Matter of Richard G., 187 AD2d 1039), and no further explanation for the delay was provided (cf., Matter of Kasheen A., supra). Nor does the awaiting of any probation report necessarily constitute special circumstances (see, Matter of Leon H., 196 AD2d 539; Matter of Erik N., 185 AD2d 433). Even assuming that the delay in finding a suitable placement was due in part to the Probation Department’s workload, this would not justify an adjournment beyond the statutory time limit. Like calendar congestion or backlog (see, Family Ct Act § 350.1 [5]), a delay in preparing an exploration of placement constitutes a delay in the system, and is thus the very type of problem the speedy hearing provisions were intended to address (see, Matter of Frank C., supra, at 413-414). Consequently, the majority’s argument that the presentment agency was not to blame for the delay does not advance its position. In this regard, I would note that dismissal may be warranted even where the appellant is entirely responsible for the delay (see, Matter of Randy K., supra). Furthermore, had the transfer to Kings County been more timely, the probation investigation could have been commenced sooner, obviating the need for the further adjournment (see, Matter of Lakiesha Y., 195 AD2d 821).
In so concluding, I am not unaware of the Family Court’s unique obligation to determine the best dispositional remedy (see, Family Ct Act § 352.1) nor am I unsympathetic to the burdensome requirement that probation investigation reports and diagnostic assessments be supplied to the court five days prior to the dispositional hearing (Family Ct Act § 351.1 [5]). However, as observed by the Court of Appeals: "[T]he fact that the Legislature enacted the statute despite the concerns ex*34pressed by some regarding the undue burden its strict time limitations would impose on the Family Court system (see, Bill Jacket, L 1982, ch 920, Mem of Office of Court Administration; Mem of Association of Judges of Family Court of State of NY) strongly suggests that the Legislature weighed all of the competing considerations and found the goal of speedy resolution of charges against juveniles to be paramount” (Matter of Frank C., supra, at 414).
While the present statutory scheme may indeed sometimes be "unworkable” (Sobie, Practice Commentary, McKinney’s Cons Laws of NY, Book 29A, Family Ct Act § 350.1, at 498), any change must be left to the Legislature, which enacted the scheme despite the practical problems it presented (see, Matter of Randy K., supra; Matter of Faruq F., 186 AD2d 799). In the meantime, despite the concerns of the majority, which I share, the Family Court must comply with the statutory directives and the strict construction provided them (see, Matter of Nakia L., supra; Matter of Randy K., supra; Matter of Frank C., supra).
Ritter and Copertino, JJ., concur with Miller, J. P.; Pizzuto, J., dissents in a separate opinion.
Ordered that the order of disposition is affirmed, without costs or disbursements.